UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 12-6883


EDWARD HAROLD SAUNDERS, JR.,

                  Plaintiff - Appellant,

          v.

KENNETH E. LAY,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:11-cv-00566-BO)


Submitted:   September 4, 2012             Decided:     September 12, 2012


Before KING and      SHEDD,   Circuit   Judges,   and    HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Edward Harold Saunders, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Edward   Harold      Saunders,         Jr.    appeals    the    district

court’s order dismissing his 42 U.S.C. § 1983 (2006) complaint

as   frivolous.         We    have    reviewed         the    record    and   find    no

reversible error.        Accordingly, we affirm the district court’s

order.      See    Saunders    v.    Lay,       No.   5:11-cv-00566-BO        (E.D.N.C.

Apr. 20,    2012).      We    dispense      with      oral   argument    because     the

facts    and    legal   contentions      are      adequately     presented      in   the

materials      before   the    court    and      argument      would    not    aid   the

decisional process.

                                                                               AFFIRMED




                                            2